Name: Commission Regulation (EC) NoÃ 39/2007 of 17 January 2007 correcting the Bulgarian, Czech, Danish, English, Estonian, Finnish, French, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish versions of Regulation (EEC) NoÃ 821/68 on the definition, applicable to the granting of export refunds, of hulled grains and pearled grains of cereals
 Type: Regulation
 Subject Matter: plant product;  trade policy;  agri-foodstuffs;  technology and technical regulations
 Date Published: nan

 18.1.2007 EN Official Journal of the European Union L 11/11 COMMISSION REGULATION (EC) No 39/2007 of 17 January 2007 correcting the Bulgarian, Czech, Danish, English, Estonian, Finnish, French, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish versions of Regulation (EEC) No 821/68 on the definition, applicable to the granting of export refunds, of hulled grains and pearled grains of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular the first paragraph of Article 18 thereof, Whereas: (1) The Bulgarian, Czech, Danish, English, Estonian, Finnish, French, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish versions of point A.1 of the Annex to Regulation (EEC) No 821/68 of the Commission (2) differ from the text of the other official languages of the Community. To ensure the proper application of that provision, the necessary corrections must be made to those language versions. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Point A.1 of the Annex to Regulation (EEC) No 821/68 is replaced by the following text: 1. Shelled grains: are cereal grains which have a large part of the pericarp removed or bracted cereal grains (see Explanatory Notes to tariff heading No 10.03: grains) with the bracts removed which cling to the pericarp (as for example with bearded barley) or which enclose the pericarp so firmly that the bracts cannot be detached by threshing etc. (as with oats). Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 149, 29.6.1968, p. 46. Regulation as amended by Regulation (EEC) No 1634/71 (OJ L 170, 29.7.1971, p. 13).